 



EXHIBIT 10.3

AMENDMENT

     THIS AMENDMENT is made as of the 29th day of December 2004 to the
Employment Agreement between Fred Hadeed (“Executive”) and United Therapeutics
Corporation dated January 3, 2000, as previously amended (the “Agreement”).

     WHEREAS, the parties desire to amend the Agreement as provided below.

     NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereby amend the
Agreement as follows:

1. Term of the Agreement. Section 3 of the Agreement presently provides as
follows:



    The employment of the Executive by United Therapeutics will commence on
January 31, 2000 and end on the second anniversary of such date (the “Initial
Term”), and thereafter shall continue for two additional two-year terms (the
“Additional Terms”), unless and until either party shall give notice of such
party’s intent to terminate not less than 60 days prior to the end of the
then-current Initial Term or Additional Term, which termination shall be
effective at the expiration of said term, or until sooner terminated as
hereinafter set forth.

   The foregoing Section 3 provision shall be replaced in its entirety with the
following provision:



    The employment of the Executive by the Company will commence on execution of
this Agreement for a term of five (5) years continuing to and including
January 31, 2005. The term (as herein extended) shall automatically be extended
by one (1) additional year at the end of each year unless at least six
(6) months prior to the end of the term or any anniversary thereof, the Company
shall deliver to Executive or Executive shall deliver to the Company written
notice that the term shall not be so extended.

 



--------------------------------------------------------------------------------



 



2. Compensation Upon Termination Without Cause. Section 9(e) of the Agreement
presently provides as follows:



    If (i) the Company terminates Executive’s employment without Cause, or
(ii) the Executive’s employment is terminated as a result of the transfer of
control of the Company by acquisition, merger, hostile takeover or for any other
reason whatsoever, or (iii) Executive’s authority and responsibilities are
materially diminished without cause relating to the performance of Executive’s
services hereunder and Executive terminates this Agreement as a result of such
unjustified diminution of authority, then should any of the foregoing events
occur, the Company shall pay to Executive a lump-sum amount equal to the greater
of either: (a) the amount Executive would have been entitled to receive in
current Base Salary for the time remaining in Executive’s then current term of
employment, or (b) an amount equal to two years of current Base Salary. Such
payment shall be fully due and payable to Executive in a lump sum upon
Executive’s Date of Termination. Additionally, in the event of termination
contemplated in this Section 8(e), all options granted to Executive shall
immediately vest in Executive.

   The foregoing Section 9(e) provision shall be replaced in its entirety with
the following provision:



    If (i) the Company terminates Executive’s employment without Cause, or
(ii) the Executive’s employment is terminated as a result of the transfer of
control of the Company by acquisition, merger, hostile takeover or for any other
reason whatsoever, or (iii) Executive’s authority and responsibilities are
materially diminished without cause relating to the performance of Executive’s
services hereunder and Executive terminates this Agreement as a result of such
unjustified diminution of authority, then should any of the foregoing events
occur, the Company shall pay to Executive a lump-sum amount equal to two times
(i) Executive’s current annual rate of Base Salary, plus (ii) the greater of the
bonus and/or other incentive payments awarded to executive for the immediately
preceding year or the average bonus and/or other inventive payments awarded to
the Executive for the previous two years. Such payment shall be fully due and
payable to Executive in a lump sum upon Executive’s Date of Termination.
Additionally, in the event of termination contemplated in this Section 8(d), all
unvested options granted to Executive prior to Executive’s Date of Termination
shall immediately vest in Executive upon Executive’s Date of Termination, and
the exercise period for each such previously-granted option shall be the full
remaining duration of the term of each such option.

 



--------------------------------------------------------------------------------



 



3. Compensation Upon Termination Without Cause. A new Section 9(f) shall be
added to the Agreement as follows:



    Notwithstanding any other provision of this Agreement to the contrary, in
the event that Executive chooses to resign for any reason other than as result
of a reason constituting termination for Cause then, in such event, at the
option of the Executive, Executive may state in his letter of resignation that
he wishes to serve as a Senior Advisor to the Company, which continuing service
shall be on the following terms: (i) Executive shall be employed on a full-time
basis as a Senior Advisor to the Company for up to fifteen years from the date
of resignation, for so long as Executive is willing and able to provide advisory
services to the Company; (ii) Executive shall report to the Company’s General
Counsel and shall at all times be diligent in responding to informational or
discussion requests and project assignments from the General Counsel or his/her
designee; (iii) Executive shall receive compensation of $50,000 per year without
increase, bonus or other adjustment for each year of service, payable
semi-monthly or in such other installments as shall be consistent with the
Company’s payroll procedures, less all necessary withholding; (iv) unless
otherwise agreed to by the Company, Executive shall provide such advisory
services from Executive’s personal offices not located at Company facilities;
(v) Executive shall continue to abide by his or her obligations of
confidentiality and non-competition as provided in this Agreement; and
(vi) Executive shall receive compensation termination as if Executive’s
employment had been terminated without Cause.

4. Effect. No other provisions of the Agreement shall be affected by this
Amendment, and all other provisions of the Agreement shall remain in full force
and effect.

     In witness whereof, the parties have executed this Amendment effective as
of the date first written above.

     

  UNITED THERAPEUTICS CORPORATION
 
   
/s/ Fred Hadeed
  /s/ Martine Rothblatt

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
Fred Hadeed
  Martine A. Rothblatt

 